Table of Contents

Execution Copy

 License And Distribution Agreement 

This agreement (‘‘Agreement’’) is made as of April 13, 2007 (the ‘‘Effective
Date’’), by and between Majesco Europe Limited, a United Kingdom limited company
with its principal place of business at City Point, Temple Gate, Bristol, BS1
6PL, United Kingdom (‘‘Majesco’’); and Eidos Interactive Limited (‘‘Eidos’’), a
United Kingdom limited company, with its principal place of business at
Wimbledon Bridge House, 1 Hartfield Road, Wimbledon, London SW19 3RU.

1.    Rights and Obligations

1.1    Majesco hereby appoints Eidos as Majesco’s exclusive distributor for the
computer and/or video games listed on the attached Exhibit A (as the same may be
amended by agreement of the parties from time to time in accordance with this
Agreement), which is incorporated by reference hereto (the ‘‘Titles’’), in the
PAL territories comprising all those territories listed on the attached Exhibit
B (the ‘‘Territory’’) from the Effective Date and continuing for a period
expiring [Information Omitted and Filed Separately with the Commission under
Rule 24B-2] days after the date of commercial release by Eidos of the last Title
set forth on Exhibit A (as may be amended from time to time). (the ‘‘Term’’).
The parties may mutually agree to add Titles to this Agreement, which will
become effective upon signature by both parties of a signed amendment to Exhibit
A hereto. Subject to the terms and conditions contained in this Agreement,
Majesco hereby grants Eidos the non-transferable (save as expressly provided
herein), exclusive right to sell, distribute, advertise, market, and promote the
Titles in the Territory. For the avoidance of doubt, Eidos is obligated to
release all of the Titles even after it meets the Guarantee (as defined below)
obligation.

1.2    Eidos will not have any right to distribute the Titles outside of the
Territory and shall not distribute to any customers whom Eidos knows or has
reason to believe may sell the Titles outside of the Territory. Eidos will not
have any right to distribute the Titles in the Territory or otherwise by
electronic means, including, but not limited to, by any third-party on-line
service, the Internet, satellite, cable, wire, or any other electronic means of
distribution now known or hereafter developed provided always that for the
avoidance of doubt Eidos shall be entitled to promote, advertise, offer for sale
and sell physical copies of the Titles ordered via an internet website, digital
television, WAP devices or other on-line service. Subject thereto, Majesco
hereby expressly reserves all on-line and electronic distribution rights, as
well as OEM and bundling rights, subject in each case to Majesco’s prior
reasonable approval.

1.3    Eidos shall have a right of first refusal on distribution rights, in
accordance with the terms set forth herein, on any of Majesco’s video game
titles that Majesco plans to release (whether by itself, or through any
affiliate or third party distributor) during the Term to the extent permissible
by Majesco’s existing contracts. Majesco will give Eidos reasonable notice of
its intention to have any such title released in the Territory whereupon, if
Eidos wishes to distribute any such titles, then Eidos shall within [Information
Omitted and Filed Separately with the Commission under Rule 24B-2] days of
receipt of a written notification of a plan to release a title and invitation to
Eidos to exercise its rights under this Clause give Majesco written notice of
such desire and the parties shall immediately thereafter negotiate exclusively
with each other with respect to such rights, and if, after the expiration of
[Information Omitted and Filed Separately with the Commission under Rule 24B-2]
days following receipt of the applicable notice, no agreement has been reached,
then Majesco shall be free to negotiate elsewhere with respect to such rights.
Terms for such added Titles to be the same as for the Titles listed in Exhibit A
(as applicable), with the RRP to be set by the parties in good faith in order to
be in line with the market at the time of release.

1.4    Except as otherwise set forth herein, Majesco shall be responsible for
creating, developing, testing and manufacturing the Titles and the associated
documentation as final, shrink-wrapped finished goods (‘‘Units’’), containing
the final software (in object code form), data files, external and internal
packaging, an instruction manual, and a customary industry warranty and end user
license and all localised versions thereof in relation to non-English language
versions to be supplied hereunder. In


--------------------------------------------------------------------------------


Table of Contents

addition, Majesco shall be responsible for obtaining all applicable age-ratings
for the Titles from all applicable rating bodies and all approvals from Nintendo
and other applicable platform owners.

1.5    Majesco shall provide Units of the Titles upon Eidos’ order of such
Units. Subject to format owner minimum order quantities and manufacturing
schedules, within [Information Omitted and Filed Separately with the Commission
under Rule 24B-2] weeks of Eidos placing an order Majesco will deliver Units to
Eidos or Eidos’s distributors’ designated warehouse in any of the United
Kingdom, France, Germany, Spain, Italy and Scandinavia, as specified by Eidos at
the time the order is placed (the ‘‘Delivery Point’’ and all references to
‘‘delivery’’ shall be construed accordingly). All prices stated herein include
all costs of shipping, packaging, freight and insurance of Units to the Delivery
Point. Accordingly, risk in Units will pass upon delivery at the designated
Delivery Point.

1.6    Eidos shall have [Information Omitted and Filed Separately with the
Commission under Rule 24B-2] days from receipt to inspect the incoming Units
(the ‘‘Inspection Period’’), and may return such Units for replacement (at
Majesco’s cost and expense) if Eidos: (i) finds any defect with or damage to the
Units or their packaging, user manuals or other inserts or a Unit is otherwise
not in ‘‘mint’’ condition, and (ii) within such [Information Omitted and Filed
Separately with the Commission under Rule 24B-2] period provides Majesco with
documentation specifying in detail each such defect for any Units to be
returned. If Eidos has not notified Majesco in accordance herewith, at the
expiration of the Inspection Period any such Units shall be deemed accepted. For
the avoidance of doubt, notwithstanding any deemed acceptance under this Clause,
Eidos shall remain entitled to reject and return any Units for a replacement
(or, at Eidos’ request a refund) in respect of any latent or other defect
arising (including any defect concerning the operation of the software embodied
on the media, with any hardware) which would not reveal from reasonable
inspection at the time of delivery.

1.7    Eidos will provide end user customer service support for the Titles, to
the same extent it provides such support for titles it publishes. Majesco shall
promptly provide Eidos with all documents and information reasonably necessary
for Eidos to provide the service and support hereunder, together with, as
applicable, any software patches and error or bug-correcting versions of the
Titles that may be developed during the Term.

2.    Guarantee, Pricing, Fees and Payment Terms

2.1    [Information Omitted and Filed Separately with the Commission under Rule
24B-2]

2.2    [Information Omitted and Filed Separately with the Commission under Rule
24B-2]

2.3    [Information Omitted and Filed Separately with the Commission under Rule
24B-2]

2.4    All payments due to Majesco hereunder shall be paid in British Pound
Sterling (GBP) and wired to a bank account in the name of Majesco, account
details to be specified by Majesco.

2.5    The parties acknowledge that the Recommended Retail Prices (‘‘RRP’’) were
set by mutual agreement of the parties and meant to reflect anticipated market
conditions. In the event there are significant factors that may cause the
appropriate RRP to need to be changed prior to or at the actual time of release,
the parties shall work together in good faith to amend the RRP accordingly, and
only upon mutual agreement of the parties revise the corresponding Average Unit
Wholesale Price and Guarantee for the applicable Title. For the avoidance of any
doubt, Eidos shall be free to resell Units at any resale price it chooses and
shall not be obliged to place any restrictions on the resale prices of its
customers.

2.6    [Information Omitted and Filed Separately with the Commission under Rule
24B-2]

2.7    [Information Omitted and Filed Separately with the Commission under Rule
24B-2]


--------------------------------------------------------------------------------


Table of Contents

2.8    [Information Omitted and Filed Separately with the Commission under Rule
24B-2]

3.    Marketing, Advertising and Support

3.1    Eidos shall support each Title with a marketing program, which may
include print advertising, in-store merchandising and/or circulars; co-op;
tradeshows; promotion via product-specific websites; public relations programs;
and/or other marketing efforts. Eidos shall, unless otherwise agreed by Majesco,
spend an aggregate of [Information Omitted and Filed Separately with the
Commission under Rule 24B-2] of the total Invoice Value of a particular Title to
advertise and market such Title. In the event that such [Information Omitted and
Filed Separately with the Commission under Rule 24B-2] is not spent on a Title,
the remaining portion of the Marketing Fee for any such Title will be refunded /
credited to Majesco.

3.2     [Information Omitted and Filed Separately with the Commission under Rule
24B-2]

3.3    Majesco agrees to provide Eidos at no cost [Information Omitted and Filed
Separately with the Commission under Rule 24B-2] samples of each sku of the
Units for each major territory (UK, Spain, Italy, Germany, France, Australia, &
Export) for evaluation, trade and press samples. Majesco shall also supply Eidos
with specification sheets, catalogs and other sales materials relating to the
Titles in such form and such amounts as may be reasonably requested by Eidos
from time to time. Samples, evaluation masters and assets for each Title shall
be delivered by Majesco to Eidos prior to the scheduled release date of the
Title.

3.4    All marketing initiatives (at both the strategic and implementation
levels) shall be subject to Majesco’s prior written approval. For each Title,
Eidos shall endeavour to provide Majesco with a territory specific, strategic
and tactical marketing plan for review and approval no later than three
(3) calendar months but in any event no later than one (1) calendar month prior
to the actual release date of such Title. It is acknowledged between the parties
that marketing plans for the Titles scheduled for release in Q3 2007 shall be
supplied at a date to be agreed separately between the parties. Eidos shall also
submit all marketing materials to Majesco for its prior review and approval,
which may be withheld in Majesco’s sole discretion. Majesco undertakes to use
all reasonable efforts to give its approval or refusal of any such materials
submitted for approval by Eidos as soon as possible, subject to any approval
rights of Majesco’s licensors. Not withstanding the foregoing, if notice of a
refusal or acceptance has not been received within [Information Omitted and
Filed Separately with the Commission under Rule 24B-2] business days of the date
of any such submission, such submission shall be deemed to have been refused;
provided that if Eidos notifies Majesco in writing at the expiration of such
[Information Omitted and Filed Separately with the Commission under Rule 24B-2]
days, Majesco shall have [Information Omitted and Filed Separately with the
Commission under Rule 24B-2] days from the date of such notice to approve or
refuse such submission (giving reasons for any refusal), and if it fails to do
so, upon the expiration of such [Information Omitted and Filed Separately with
the Commission under Rule 24B-2] days, such submission shall be accepted.

4.    Ownership and Trademark Rights

4.1    Titles to the Units shall be transferred from Majesco to Eidos upon
Majesco’s delivery of the Units to the applicable Delivery Point. Eidos shall
then promptly deliver to Majesco signed proof of delivery (POD) for such order
from the applicable Eidos warehouse. Such POD shall be specific to Majesco and
shall state the specific Titles and quantities delivered as specified on
corresponding purchase orders. For the avoidance of doubt, a POD for a Nintendo
shipment containing other Eidos stock in addition to Majesco Titles shall not be
sufficient for purposes of this requirement.

4.2    Eidos acknowledges that the intellectual property rights in the Titles
are the sole property of Majesco and/or the applicable licensor, and Eidos
agrees that it will not at any time during the Term of this Agreement or
thereafter dispute or contest or impair directly or indirectly Majesco’s and/or
the


--------------------------------------------------------------------------------


Table of Contents

licensor’s interests therein (except that nothing in this Clause shall prevent
Eidos from challenging the validity of any such intellectual property rights).
It is agreed that all use of such rights by Eidos is on behalf of and accrues to
the benefit of Majesco and/or the applicable licensor. Eidos acknowledges that
Majesco retains all rights not granted hereunder and that this Agreement confers
no rights beyond those specifically set forth herein.

4.3    Subject to the terms and conditions of this Agreement, Majesco hereby
grants to Eidos a non-exclusive, limited right and license to use the trademarks
associated with the Titles (‘‘Majesco Marks’’) solely for the purposes of Eidos’
advertisement, promotion and distribution of the Titles in the Territory during
the Term of this Agreement. Eidos shall not alter, erase, deface or overprint
any such notice on any Units provided by Majesco. All use by Eidos of Majesco
Marks shall require the prior written approval of Majesco and the licensor, as
applicable in relation to which the provisions of Clause 3.4 shall apply. Eidos
agrees not to attach any additional trademarks, trade names, logos or
designations to any Unit without the prior written consent of Majesco and the
licensor. Eidos shall have the right to place Eidos’ logo on the packaging of
each Unit, subject to the prior written approval of Majesco and the licensor of
the positioning thereof (not to be unreasonably withheld or delayed) Eidos shall
include Majesco’s marks and logo on all Units distributed hereunder and all
promotional, advertising and marketing materials for the Titles in each case in
a form subject to Majesco’s prior written approval, which shall not be
unreasonably withheld or delayed (and in relation to which the provisions of
Clause 3.4 shall apply).

4.4    Eidos agrees to cooperate, at Majesco’s sole cost and expense, in
Majesco’s efforts to protect its and/or the licensor’s intellectual property
rights in the Majesco Marks and the Titles. Eidos agrees to promptly notify
Majesco of any known or suspected breach of Majesco’s and/or the licensor’s
intellectual property rights in the Majesco Marks or the Titles that comes to
Eidos’ attention. Majesco will use reasonable efforts to restrain any third
party infringements of the Majesco Marks or Majesco’s intellectual property
rights in the Titles.

4.5    Any advertising, marketing or promotional materials and any contributions
made to the Titles by Eidos shall be considered a work made for hire within the
meaning of the copyright laws of the United States and any foreign jurisdiction
recognizing such right of authorship and, to the extent any such materials are
not deemed to be a work made for hire, Eidos hereby irrevocably transfers and
assigns to Majesco and/or the licensor all of its worldwide right, title, and
interest that Eidos may have at any time in and to such materials and all
intellectual property rights therein. At any time and upon Majesco and/or the
licensor’s cost and request, Eidos shall execute an assignment of copyright and
any other intellectual property rights in a form reasonably acceptable to
Majesco and/or licensor evidencing the foregoing transfer.

5.    Termination

5.1    To the extent permitted by applicable law, either party shall be entitled
to terminate this Agreement by written notice to the other in the event that (i)
a receiver, a receiver manager, administrative receiver, liquidator, or trustee
or other like person should be appointed for the other party or its property;
(ii) the other party should become insolvent or unable to pay its debts as they
mature or cease to pay its debts as they mature in the ordinary course of
business, or makes an assignment for the benefit of creditors; (iii) any
proceedings should be commenced against the other party under any bankruptcy,
insolvency, or debtor’s relief law, and such proceedings shall not be vacated or
set aside within sixty (60) days from the date of commencement thereof; or (iv)
the other party should be liquidated or dissolved.

5.2    Either party shall have the right to terminate this Agreement by giving
written notice thereof to the other party in the case of any material breach by
the other party of this Agreement and provided that, where such breach is
capable of remedy (save as to its time for performance), such breach shall not
have been remedied within the [Information Omitted and Filed Separately with the
Commission under Rule 24B-2] following receipt of such notice. For the purposes
of this Clause a ‘‘material breach’’ means a breach of any provision, term,
condition, obligation, warranty or representation in this agreement which will
(or, if capable of being cured, if left uncured will): (i)


--------------------------------------------------------------------------------


Table of Contents

substantially diminish the benefit which the party not in breach would otherwise
derive from this agreement, or (ii) have a significant adverse impact on either
the business, financial condition or operations of the non-breaching party.

5.3    Upon the expiration or earlier termination of this Agreement, all rights
granted hereunder shall terminate, and Eidos will return to Majesco any
documents and/or materials provided by Majesco, including any Confidential
Information (as defined below), together with all materials referred to in
Section 12.3 hereof. Except in the case of a termination by Majesco due to
Eidos’ breach, Eidos shall have the right to sell-off any Units in inventory or
on order as of the effective date of such termination or expiration for a period
of one (1) year following the date of such expiration or termination. Payment
terms set forth herein shall apply to any sales during such sell-off period.

5.4     EIDOS WAIVES ANY RIGHTS IT MAY HAVE TO RECEIVE ANY COMPENSATION OR
REPARATIONS ON TERMINATION OR EXPIRATION OF THIS AGREEMENT (OTHER THAN AS A
RESULT OF A TERMINATION BY EIDOS IN ACCORDANCE WITH CLAUSE 5.1 OR 5.2) UNDER THE
LAW OF THE TERRITORY OR OTHERWISE, OTHER THAN AS EXPRESSLY PROVIDED IN THIS
AGREEMENT. FURTHER, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES, CHARGES OR
EXPENSES HOWSOEVER ARISING.

5.5    Majesco will not be liable to Eidos on account of termination or
expiration of this Agreement for reimbursement or damages for the loss of
goodwill, prospective profits or anticipated income, or on account of any
expenditures, investments, leases or commitments made by Eidos or for any other
reason whatsoever based upon or growing out of such termination or expiration.
Eidos acknowledges that: (i) Eidos has no expectation and has received no
assurances that any investment by Eidos in the promotion of the Titles will be
recovered or recouped or that Eidos will obtain any anticipated amount of
profits by virtue of this Agreement, and (ii) Eidos will not have or acquire by
virtue of this Agreement or otherwise any vested, proprietary or other right in
the promotion of the Titles or in ‘‘goodwill’’ created by its efforts hereunder.

5.6    THE PARTIES ACKNOWLEDGE THAT THIS SECTION HAS BEEN INCLUDED AS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT AND THAT NEITHER
MAJESCO NOR EIDOS WOULD HAVE ENTERED INTO THIS AGREEMENT BUT FOR THE LIMITATIONS
OF LIABILITY AS SET FORTH HEREIN AND IN SECTION 8 HEREOF.

6.    Majesco Representations, Warranties & Indemnifications

6.1    Majesco represents and warrants that: (i) it is a duly authorized limited
company; (ii) it has and shall throughout the Term continue to have the right,
full power and authority to enter into this Agreement, to carry out its terms
and to grant the rights, licenses and privileges granted to Eidos hereunder for
the duration of the Term; (iii) it is solely responsible for any and all
payments to third parties in connection with the development and creation of the
Titles; (iv) it is a licensed publisher in good standing with the appropriate
hardware manufacturers (v) all Titles will receive age rating certificates from
all applicable age rating bodies; and (vi) it will comply with all rules,
regulations and laws in performing its obligations under this Agreement.

6.2    Majesco agrees to indemnify, hold harmless and defend Eidos, its
subsidiaries, affiliates, and their respective officers, directors and employees
and its distributors from and against all claims, losses, damages, defence costs
(including reasonable attorneys’ fees), judgments and other expenses directly
related to or arising out of: (i) the breach of any of its representations and
warranties set forth in Section 6.1 hereof; (ii) any product liability claim
with respect to any Units; or (iii) any claim made or threatened by any third
party alleging that the exercise of any of the rights granted to Eidos hereunder
in relation to any Title infringes, breaches or misappropriates any trademark,
copyright, trade secret, patent, right against unfair competition, right of
publicity or personality or other intellectual property or other legal right of
such third party anywhere in the Territory; provided that


--------------------------------------------------------------------------------


Table of Contents

Eidos will give Majesco prompt notice of any such claim and shall afford Majesco
the right to have the sole conduct of the defence of any such claim and
cooperate fully to mitigate any damages related to any of the foregoing.. Eidos
will have the right to participate in its defense or settlement with counsel of
Eidos’ choice, and all costs and expenses therefor will be borne by Eidos. The
provisions of this Section 6.2 shall not apply to any claim which arises as a
result of a breach of any obligation, covenant, representation or warranty made
by Eidos herein.

6.3    [Information Omitted and Filed Separately with the Commission under Rule
24B-2]

7.    Eidos’ Representations, Warranties & Indemnifications

7.1    Eidos represents and warrants that: (i) it is duly incorporated and in
good standing under the laws of the jurisdiction in which it is incorporated,
and it has the full rights, power, legal capacity and authority to enter into
this Agreement, and to carry out the terms hereof; and (ii) it is under no
contractual or other legal obligation which would interfere in any way with the
full, prompt, and complete performance of its obligations pursuant to this
Agreement; and (iii) it will comply with all rules, regulations and laws in
performing its obligations under the Agreement .

7.2    Eidos shall indemnify, hold harmless and defend Majesco its parents,
subsidiaries and affiliates and their respective officers, directors and
employees from and against any and all claims, losses, defense costs (including
reasonable attorneys’ fees), judgments and other expenses relating to or arising
out of (i) any breach of its representations and warranties in Clause 7.1 under
this Agreement; or (ii) any unfair trade practice, trade libel or
misrepresentation based on any promotional material, packaging, documentation or
other materials created by Eidos or on its behalf with respect to any Titles.
Majesco will have the right to participate in its defense or settlement with
counsel of its choice, and all costs and expenses therefor will be borne by
Majesco. The provisions of this Section 7.2 shall not apply to any claim which
arises as a result of a breach of any obligation, covenant, representation or
warranty made by Majesco herein.

7.3    Eidos shall indemnify, hold harmless and defend Majesco, its parents,
subsidiaries and affiliates and their respective officers, directors and
employees from and against any and all claims, losses, defense costs (including
reasonable attorneys’ fees), judgments and other expenses relating to or arising
out of any and all claims made against any of the indemnified parties addressed
above by any third party resulting from Eidos’ negligent and/or wrongful acts,
omissions or misrepresentations, regardless of the form of action, in connection
with the exercise of the rights granted to Eidos under this Agreement and except
where or to the extent the claim arises as a result of a (a) breach of any
obligation, covenant, representation or warranty made by Majesco herein or (b)
is a claim in respect of which Eidos is entitled to make a claim for
indemnification under Clause 6.2 or (c) relates to, any manufacturer or platform
owner guarantee or warranty. Majesco’s right to indemnification under this
Clause is also subject to and conditional upon:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Majesco notifying Eidos promptly
after becoming aware of the claim;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Majesco giving Eidos the right of
sole conduct of the defense of the relevant claim;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  Majesco not making any settlement
or compromise of the relevant claim without the written consent of Eidos; and

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  Majesco not making any admissions
or fact or otherwise in relation to the relevant claim without the prior written
consent of Eidos.

Subject to the provisions of Clause 7.3 above, Majesco will have the right to
participate in its defense or settlement with counsel of its choice, and all
costs and expenses therefor will be borne by Majesco.

8.    Limited Warranty; Disclaimer of Warranties: Limited Liability

8.1    EXCEPT AS EXPRESSLY PROVIDED HEREIN, MAJESCO MAKES NO WARRANTIES OR
REPRESENTATIONS AS TO THE PERFORMANCE OF THE TITLE OR AS TO SERVICE TO EIDOS.


--------------------------------------------------------------------------------


Table of Contents

8.2    EXCEPT AS EXPRESSLY PROVIDED HEREIN, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ALL IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO, IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT, ARE HEREBY EXCLUDED BY MAJESCO AND EIDOS.

8.3    REGARDLESS OF WHETHER ANY REMEDY SET FORTH HEREIN FAILS OF ITS ESSENTIAL
PURPOSE OR OTHERWISE, NEITHER EIDOS NOR MAJESCO WILL BE LIABLE TO THE OTHER, ITS
AGENTS, LICENSEES AND/OR CUSTOMERS FOR ANY LOST PROFITS OR FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR OTHER SPECIAL DAMAGES SUFFERED BY IT, ITS
AGENTS, LICENSEES, AND/OR CUSTOMERS OR OTHERS ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY TITLE, FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING TORT,
CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY) EVEN IF ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES AND WHETHER OR NOT SUCH DAMAGES ARE
FORESEEABLE.

8.4    SUBJECT ONLY AS PROVIDED BELOW, IN NO EVENT WILL THE TOTAL CUMULATIVE
LIABILITY OF EITHER PARTY TO THE OTHER IN CONNECTION WITH THIS AGREEMENT
(INCLUDING, BUT NOT LIMITED TO, ANY TITLE, AND ANY MATERIALS PROVIDED) FROM ALL
CAUSES OF ACTION OF ANY KIND, INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT
LIABILITY AND BREACH OF WARRANTY, EXCEED THE TOTAL AMOUNT PAID OR DUE TO BE PAID
BY EIDOS TO MAJESCO HEREUNDER. NOTWITHSTANDING THE PREVIOUS SENTENCE, EXCEPT AS
PROVIDED IN SECTION 8.3, NOTHING IN THIS AGREEMENT SHALL LIMIT OR EXCLUDE THE
LIABILITY OF A PARTY FOR ANY CLAIM FOR INDEMNIFICATION ARISING UNDER THIS
AGREEMENT.

8.5    Each party acknowledges that the other has entered into this Agreement in
reliance on the disclaimers of liability, the disclaimers of warranty and the
limitations of liability set forth in this Agreement and that such terms form an
essential basis of the understanding between the parties.

9.    Assignment/Sublicensing

9.1    Eidos may not assign its rights or delegate its duties under this
Agreement without the prior written consent of Majesco except that (a) Eidos may
assign the benefit of its rights under this Agreement to a purchaser of a
substantial part of the business and assets of Eidos provided that unless
otherwise agreed Eidos shall remain liable for the performance of its
obligations hereunder by any such assignee as if they were its own; and (b)
Eidos may appoint affiliates and other third parties as sub-distributors of the
Units without the need for consent; provided that it gives Majesco no less than
twenty (20) days prior written notice of each such appointment. This Agreement
will be binding upon and will inure to the benefit of Majesco and Eidos and
their respective successors and permitted assigns. Majesco may assign this
Agreement upon written notice to Eidos..

10.    Localizations

10.1    All manufacture and other localization obligations shall be borne by
Majesco. Save as otherwise agreed in writing between the parties, Majesco shall
deliver localized Units for the Titles for distribution in English, French,
German, Spanish and Italian. Localization for any additional languages is to be
discussed between Majesco and Eidos, and carried out upon mutual agreement.

11.    Relationship of Eidos and Majesco and Audit.

11.1    Neither Eidos nor Majesco shall be deemed to be partners or agents of
the other, and neither party shall have the power or authority to bind the other
party.

11.2    Eidos shall at all time keep true and accurate records of all marketing
expenditure referred to in Clause 3.1. Majesco shall be entitled (either itself
or by any representative including, without


--------------------------------------------------------------------------------


Table of Contents

limitation, its auditors or other accountants), upon no less than thirty (30)
days notice during the Term and for two (2) years thereafter to enter the
appropriate premises of Eidos for the purpose of ensuring the due compliance by
Eidos of its obligations under Clause 3.1 and to review records kept by Eidos
relating to its marketing expenditure on the Titles. The right of inspection and
audit shall not be exercised more than once in any twelve month period. Majesco
shall be solely responsible for the costs of such inspection and audit unless it
shows that Eidos has underspent in regard to its obligations under said Clause
3.1 by five percent (5%) or more for the period covered, in which case Eidos
shall reimburse Majesco for all of its third party professional fees and
expenses for such audit and shortfall plus interest thereon from the date
payment should have been made at the rate provided in Section 2.3 above. If
Eidos shall have a good faith dispute with the outcome of any audit performed by
Majesco hereunder, the parties shall in good faith select an independent auditor
to verify the results of such audit the cost of which shall be paid by Eidos
unless such auditor determines that no such shortfall exists, in which case such
expenses shall be paid by Majesco.

11.3    Except as expressly provided herein or agreed to in writing by Majesco
and Eidos, Eidos will pay all costs and expenses incurred in the performance of
Eidos’ obligations under this Agreement.

12.    Confidential Information

12.1    Both parties will regard and preserve as strictly confidential all
information and material, including the terms of this Agreement, all technical
information relating to the Titles, marketing information, manufacturing
information, and customer or client information, provided to each other
(hereinafter ‘‘Confidential Information’’).

12.2    The parties agree that they will have no obligation in connection with
specific Confidential Information, to the extent that (i) such Confidential
Information is already or becomes publicly known or otherwise disclosed through
no wrongful act of the parties; (ii) such Confidential Information is rightfully
received from a third party without restriction and without breach of this
Agreement; or (iii) such Confidential Information is disclosed pursuant to a
statute or governmental regulation or an order from a court with jurisdiction.

12.3    Following any expiration or termination of this Agreement, subject to
Eidos’s sell-off rights hereunder Eidos will return to Majesco all of Majesco’s
Confidential Information as well as all tangible property, including plans,
drawings, specifications, papers, documents, manuals, computer programs,
software code, gold masters and other records, including all complete or partial
copies thereof, which refer or relate to the Titles. All such material will be
returned to Majesco within twenty (20) days after expiration or termination of
this Agreement and Eidos will certify in writing that it has complied with this
Section 12.3.

13.    General

13.1    All notices and statements shall be in writing and shall, together with
any payments, be delivered personally by hand or by Federal Express or other
internationally recognized receipted overnight or courier service, postage
prepaid, or sent by a confirmed (confirmation report printed) facsimile
transmission with follow up copy sent by the aforesaid means, to the intended
party at the address set forth at the beginning of this Agreement (unless
notification of a change of address is given in writing). Notice shall be deemed
delivered upon the date of personal delivery or facsimile transmission is made
or the date of delivery as indicated by Federal Express or other internationally
recognized receipted overnight or courier service. Notices sent by first-class
prepaid post shall be deemed served on the third day after the date of posting
(although if such day is not a business day it shall be deemed served on the
next following business day (a ‘‘business day’’ being any day other than a
Saturday, Sunday or statutory public holiday in England). Notices to Eidos shall
be to the attention of: Head of Legal and Business Affairs, Wimbledon Bridge
House, 1 Hartfield Road, Wimbledon, London, SW19 3RU. Notices to Majesco shall
be to the attention of Jason Dutton, Majesco Europe Ltd., City Point, Temple
Gate, Bristol, BS1 6PL, United Kingdom, with a courtesy copy (but which copy
shall not have to have been received before service is deemed given on Majesco)
to Majesco Entertainment Company, P.O. Box 6570 Edison, New Jersey 08818,
Attention: General Counsel.


--------------------------------------------------------------------------------


Table of Contents

13.2    This Agreement shall be construed in accordance with the laws of England
and Wales and the parties hereto irrevocably submit to the exclusive
jurisdiction of the courts of England and Wales and waive any rights to object
to or challenge the appropriateness of said forums. Each party hereby agrees to
accept service of process pursuant to the notice provisions hereunder and waives
any and all objections to venue, jurisdiction, or service of process.

13.3    Except as otherwise provided in this Agreement, this Agreement can be
modified, amended, or any provision waived only by a written instrument signed
by an authorized officer of Majesco and by an authorized officer of Eidos.

13.4    This Agreement is the entire agreement between the parties in connection
with the subject matter of the Agreement; it incorporates, replaces and
supersedes all prior agreements, promises, proposals, representations,
understandings and negotiations, written or not, between the parties in
connection therewith.

13.5    In the event any one or more of the provisions of this Agreement are
unenforceable, it will be stricken from this Agreement, but the remainder of the
Agreement will be unimpaired. The headings in this Agreement are for purposes of
reference only.

13.6    If a party’s performance under this Agreement is prevented, restricted,
or interfered with by reason of war, terrorism, fire, flood, earthquake,
explosion, or other natural disaster or any other reason beyond the reasonable
control of such party (each a ‘‘force majeure’’), then upon giving prompt
written notice to the other party, the party required to perform shall be
excused from such performance during such prevention, restriction, or
interference, provided that the said time does not exceed sixty (60) days. In
the event such prevention, restriction, or interference continues for a period
exceeding sixty (60) days, the party not prevented from performance by reason of
force majeure shall have the right to terminate this Agreement upon written
notice to the other party.

13.7    No failure or delay by either party in exercising any right, power, or
remedy hereunder shall operate as a waiver or any subsequent exercise of such
right, power, or remedy. The remedies provided to each party hereunder shall be
cumulative and shall not be exclusive of any other remedy available hereunder,
or at law or in equity.

13.8    This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

13.9    The provisions of Sections 2.8, 4, 5, 7, 8, 11, 12 and 13 shall survive
the termination and/or expiration of this Agreement.

13.10    This document shall not be deemed an offer and shall not be binding
unless signed by a duly authorized representative or officer of each party
hereto.

13.11    A person who is not a party to this Agreement shall not have any rights
under or in connection with it by virtue of the Contracts (Rights of Third
Parties) Act 1999 except where such rights are expressly granted by clauses 6.2,
7.2 and 7.3. The rights of the parties to terminate, rescind or agree any
variation, waiver or settlement under this Agreement is not subject to the
consent of any person that is not a party to this Agreement.

IN WITNESS WHEREOF, the parties hereto, each acting under due and proper
authority, and intending to be legally bound, have executed this Agreement on
the date first written above.

AGREED TO & ACCEPTED BY MAJESCO

By:   /s/ Jesse Sutton                                                        

Duly Authorized by Majesco Europe Limited
Print Name: Jesse Sutton
Print Title: Director

AGREED TO & ACCEPTED BY EIDOS

By:                                                                                       


--------------------------------------------------------------------------------


Table of Contents

Duly authorized by Eidos Interactive Limited
Print Name:
Print Title:

EXHIBIT A

[Information Omitted and Filed Separately with the Commission under Rule 24B-2]


--------------------------------------------------------------------------------


Table of Contents

Exhibit B

[Information Omitted and Filed Separately with the Commission under Rule 24B-2]


--------------------------------------------------------------------------------
